 

Exhibit 10.14

KURTZ VOTING AGREEMENT

THIS KURTZ VOTING AGREEMENT (this “Agreement”) is made and entered into as of
August 25, 2006 by and among PALIGENT INC., a Delaware corporation (“Paligent”),
INTERNATIONAL FIGHT LEAGUE, INC., a Delaware corporation (“IFL”) and Richard J.
Kurtz, Pamela Kurtz and Jeff Kurtz (each a “Kurtz Stockholder” and collectively,
the “Kurtz Stockholders”).

RECITALS

A.            Concurrently with the execution of this Agreement, Paligent, IFL
Corp., a Delaware corporation and a wholly owned subsidiary of Paligent (“Merger
Sub”), and IFL have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), providing for the merger of Merger Sub with and into IFL (the
“Merger”);

B.            All capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Merger Agreement;

C.            The Kurtz Stockholders are the beneficial holders of record of the
number of shares of outstanding shares of Paligent Common Stock as is indicated
on Schedule I attached hereto;

D.            In connection with the Merger, Paligent will acquire the entire
equity interest in IFL and each holder of IFL Common Stock will receive Paligent
Common Stock; and

E.             In consideration of and to induce the execution of the Merger
Agreement by Paligent, Merger Sub and IFL, until the Expiration Date (as defined
below), each of the Kurtz Stockholders, solely in their capacity as a
stockholder, agrees not to sell or otherwise dispose of any shares of Paligent
Common Stock held by the Kurtz Stockholder, and to vote the shares of Paligent
Common Stock so as to facilitate consummation of the Merger and approve certain
other actions as more fully described below.

NOW, THEREFORE, in consideration of the mutual promises and the mutual covenants
contained herein, the parties agree as follows:

1.             Agreement to Retain Shares of Paligent Common Stock. Each Kurtz
Stockholder, severally and not jointly, agrees not to transfer, pledge, sell,
exchange or offer to transfer or sell or otherwise dispose of or encumber
(“Transfer”) any of the shares of Paligent Common Stock at any time prior to the
Expiration Date, as defined herein, excluding (i) Transfers by testamentary or
intestate succession or otherwise by operation of law, (ii) any Transfer to a
family member or charitable organization provided that the transferee agrees in
writing to be bound by the terms of this Agreement to the same extent as such
Kurtz Stockholder and (iii) any Transfer pursuant to court order. The
“Expiration Date” shall mean the earlier of (i) the date and time on which the
Merger shall become effective in accordance with the terms and provisions of the
Merger Agreement or (ii) the date on which the Merger Agreement shall be
terminated pursuant to the terms therein. Each Kurtz Stockholder agrees that
this Agreement and the obligations hereunder shall attach to the shares of
Paligent Common Stock owned by it and shall be binding upon any person or entity
to whom legal or beneficial ownership of such shares of Paligent Common Stock


--------------------------------------------------------------------------------




 

shall pass, whether by operation of law or otherwise, including, without
limitation, their respective heirs, guardians, administrators or successors.

2.             Agreement to Vote Shares of Paligent Common Stock.  At any time
prior to the Expiration Date, at any meeting of the Paligent stockholders called
with respect to any of the following, and at any adjournment thereof, and with
respect to any written consent solicited with respect to any of the following,
each Kurtz Stockholder agrees to vote the shares of Paligent Common Stock: (i)
in favor of approval of the Merger Agreement and the Merger and any matter which
would, or could reasonably be expected to, facilitate the Merger, and (ii)
against (A) approval of any proposal made in opposition to or competition with
consummation of the Merger and the Merger Agreement, (B) any merger,
consolidation, sale of assets, reorganization or recapitalization with any other
party, (C) any liquidation, or winding up of Paligent and (D) any other matter
which would, or could reasonably be expected to, prohibit or discourage the
Merger (each of the foregoing is referred to as an “Opposing Proposal”). In
addition to the foregoing, each Kurtz Stockholder agrees to vote the shares of
Paligent Common Stock in favor of (a) approval of the amendment to Paligent’s
Certificate of Incorporation to effect the Reverse Stock Split, (b) approval of
the Stock Option Plan (c) approval of the amendment to Paligent’s Certificate of
Incorporation to change Paligent’s name to “International Fight League, Inc.”
and (d) the election of the following persons as directors of Paligent:
Salvatore A Bucci, Richard J. Kurtz, Michael Molnar, Kurt Otto and Gareb Shamus.
Each Kurtz Stockholder, as the holder of the shares of Paligent Common Stock
agrees to be present, in person or by proxy, at all meetings of stockholders of
Paligent so that all shares of Paligent Common Stock are counted for the
purposes of determining the presence of a quorum at such meetings. This
Agreement is intended to bind the Kurtz Stockholders in their capacity as a
stockholder only and only with respect to the specific matters set forth herein,
and shall not prohibit any Kurtz Stockholder from acting in accordance with his
or her fiduciary duties as an officer or director of Paligent.

3.             Additional Shares.  For purposes of this Agreement, the term
Paligent Common Stock shall include any shares of Paligent capital stock which
any Kurtz Stockholder purchases or otherwise acquires after the execution of
this Agreement and prior to the termination of this Agreement.

4.             Representations, Warranties and Covenants of Kurtz Stockholders. 
Each Kurtz Stockholder, severally and not jointly, hereby represents, warrants
and covenants to Paligent and IFL the following:

4.1.          Ownership of Shares of Paligent Common Stock.  The Kurtz
Stockholder (i) is the holder and beneficial owner of the shares of Paligent
Common Stock set forth opposite such Kurtz Stockholder’s name on Schedule I
attached hereto, which at the date hereof and at all times until the termination
of this Agreement will be free and clear of any liens, claims, options, charges
or other encumbrances, (ii) does not beneficially own any shares of stock of
Paligent other than such shares of Paligent Common Stock and (iii) has full
power and authority to make, enter into, deliver and carry out the terms of this
Agreement and to vote or otherwise direct the voting of such shares of Paligent
Common Stock.

4.2.          Validity; No Conflict.  This Agreement constitutes the legal,
valid and binding obligation of the Kurtz Stockholder, enforceable against the
Kurtz Stockholder in

2


--------------------------------------------------------------------------------




 

accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to creditors’ rights generally and by general principles of equity. Neither the
execution of this Agreement by the Kurtz Stockholder nor the consummation of the
transactions contemplated hereby will result in a breach or violation of the
terms of any agreement by which the Kurtz Stockholder is bound or of any decree,
judgment, order, law or regulation now in effect of any court or other
governmental body applicable to the Kurtz Stockholder.

4.3.          No Voting Trusts and Agreements.  Between the date of this
Agreement and the Expiration Date, the Kurtz Stockholder will not, and will not
permit any entity under the Kurtz Stockholder’s control to, deposit any shares
of Paligent Common Stock held by the Kurtz Stockholder or such entity in a
voting trust or subject any shares of Paligent Common Stock held by the Kurtz
Stockholder or such entity to any arrangement or agreement with respect to the
voting of such shares of capital stock, other than agreements entered into with
Paligent and IFL, unless the trustee of such trust agrees in writing to be bound
by the terms of this Agreement.

4.4.          No Proxy Solicitations.  Between the date hereof and the
Expiration Date, the Kurtz Stockholder will not, and will not permit any entity
under the Kurtz Stockholder’s control to (i) solicit proxies or become a
participant in a “solicitation” (as such term is defined in Rule 14a-11 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), with
respect to an Opposing Proposal or otherwise encourage or assist any party in
taking or planning any action which would compete with, restrain or otherwise
serve to interfere with or inhibit the timely consummation of the Merger in
accordance with the terms of the Merger Agreement, (ii) initiate a stockholders’
vote or action by written consent of Paligent stockholders or (iii) become a
member of a “group” (as such term is used in Section 13(d) of the Exchange Act)
with respect to any voting securities of Paligent with respect to an Opposing
Proposal.

5.             Representations, Warranties and Covenants of Paligent and IFL. 
Each of Paligent and IFL, severally and not jointly, hereby represents, warrants
and covenants to the Kurtz Stockholders the following:

5.1.          Due Authorization.  This Agreement has been authorized by all
necessary corporate action on the part of Paligent and IFL, as the case may be,
and has been duly executed by a duly authorized officer of Paligent and IFL, as
the case may be.

5.2.          Validity; No Conflict.  This Agreement constitutes the legal,
valid and binding obligation of Paligent and IFL, as the case may be,
enforceable against them, in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to creditors’ rights generally and by general
principles of equity. Neither the execution of this Agreement by Paligent or
IFL, as the case may be, nor the consummation of the transactions contemplated
hereby will result in a breach or violation of the terms of any agreement by
which Paligent and IFL, as the case may be, is bound or of any decree, judgment,
order, law or regulation now in effect of any court or other governmental body
applicable to Paligent and IFL, as the case may be.

6.             Additional Documents.  The Kurtz Stockholders, Paligent and IFL
hereby covenant and agree to execute and deliver any additional documents
necessary or desirable, in

3


--------------------------------------------------------------------------------




 

the reasonable opinion of Paligent or IFL (or their respective legal counsel) or
the Kurtz Stockholders, as the case may be, to carry out the intent of this
Agreement.

7.             Consent and Waiver.  Each Kurtz Stockholder, solely in their
capacity as a Kurtz Stockholder, hereby gives any consent or waivers that are
reasonably required in connection with a meeting of Kurtz Stockholders or
consent in lieu of such meeting in order to approve and consummate the Merger
under the terms of any agreement to which such Kurtz Stockholder is a party or
pursuant to any other rights such Kurtz Stockholder may have.

8.             Miscellaneous.

8.1.          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

8.2.          Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any of
the parties without the prior written consent of the other.

8.3.          Amendments and Modifications.  This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.

8.4.          Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that Paligent and IFL will be irreparably harmed and that there will
be no adequate remedy at law for a violation of any of the covenants or
agreements of the Kurtz Stockholders set forth herein. Therefore, it is agreed
that, in addition to any other remedies which may be available to Paligent and
IFL upon such violation, Paligent and IFL shall have the right to enforce such
covenants and agreements by specific performance, injunctive relief or by any
other means available to them at law or in equity.

8.5.          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be delivered in accordance with Section 10.01 of
the Merger Agreement. All notices, requests, claims, demands and other
communications hereunder shall be delivered to a Kurtz Stockholder at the
address set forth on Schedule I attached hereto for such Kurtz Stockholder.

8.6.          Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.

8.7.          Entire Agreement.  This Agreement contains the entire
understanding of the parties in respect of the subject matter hereof, and
supersedes all prior negotiations and understandings between the parties with
respect to such subject matter.

4


--------------------------------------------------------------------------------




 

8.8.          Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

8.9.          Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

8.10.        Termination.  Notwithstanding anything else in this Agreement, this
Agreement, and all obligations of the Kurtz Stockholders hereunder, shall
automatically terminate as of the Expiration Date.

[Signature page follows]

5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

PALIGENT INC.

 

 

 

 

By:

/s/ Salvatore A. Bucci

 

 

Name: Salvatore A. Bucci

 

 

Title: President and Chief Executive Officer

 

 

 

 

INTERNATIONAL FIGHT LEAGUE, INC.

 

 

 

 

By:

/s/ Gareb Shamus

 

 

Name: Gareb Shamus

 

 

Title: Chief Executive Officer

 

 

 

 

STOCKHOLDERS:

 

 

 

 

/s/ Richard J. Kurtz

 

RICHARD J. KURTZ

 

 

 

 

/s/ Pamela Kurtz

 

PAMELA KURTZ

 

 

 

 

/s/ Jeff Kurtz

 

JEFF KURTZ

 

6


--------------------------------------------------------------------------------




 

Name of Kurtz Stockholder

 

Address

 

Number of Shares

Richard J. Kurtz

 

270 Sylvan Avenue
Englewood Cliffs, NJ 07632

 

12,304,247

 

 

 

 

 

Pamela Kurtz

 

270 Sylvan Avenue
Englewood Cliffs, NJ 07632

 

616,752

 

 

 

 

 

Jeff Kurtz

 

270 Sylvan Avenue
Englewood Cliffs, NJ 07632

 

775,572

 

7


--------------------------------------------------------------------------------